ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Remarks filed on 12/10/2021. As filed by Applicant: Claims 1-4 are pending as originally filed. Claims 5-14 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Terminal Disclaimer
3.	The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,926,324 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the rejection of claims 1-4 on the ground of nonstatutory double patenting has been withdrawn.


Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 5-14, directed to an apparatus for producing porous silicon nano-particles (Group II) and an electrical device (Group III), non-elected without traverse in Applicant’s Response filed on 08/26/2021.  Accordingly, claims 5-14 have been cancelled.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 5-14.	


Allowable Subject Matter

6.	Claims 1-4 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references: Wu et al. (CN 102311121 A), Hanelt (WO 2015/014749 A1) and Yoshida et al. (US 2013/01961581) for the detailed reasons of record, incorporated herein by reference from pages 5-7 of the Non-Final Rejection dated 09/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

KATIE L. HAMMER
Primary Examiner
Art Unit 1761


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 17, 2021